Action by a homeowner to recover damages for personal injuries alleged to have been caused by an explosion which occurred while she was attempting to light the pilot light of an automatic gas water heater in the basement of her home, and by her husband for medical expenses and loss of services. The appeal is from a judgment entered on a jury verdict in favor of respondents and from an order denying appellant’s motions to dismiss the complaint and for a directed verdict, and to set aside the verdict and for a new trial. Judgment reversed and a new trial granted, with costs to abide the event. In our opinion the verdict was against the weight of the credible evidence. Appeal from order dismissed, without costs, as academic,
Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.